Citation Nr: 0935346	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-09 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
a right eye disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The Veteran had active service from January 1969 to February 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Chicago, Illinois, Regional Office (RO) which, in pertinent 
part, determined that new and material evidence had not been 
received to reopen the Veteran's claim of entitlement to 
service connection for a right eye disorder.  In May 2009, 
the Veteran was afforded a hearing before the undersigned 
Veterans Law Judge sitting at the RO.  

As to the issue of whether new and material evidence has been 
received to reopen the Veteran's claim of entitlement to 
service connection for a right eye disorder, the Board is 
required to consider the question of whether new and material 
evidence has been received to reopen the Veteran's claim 
without regard to the RO's determination in order to 
establish the Board's jurisdiction to address the underlying 
claims and to adjudicate the claims on a de novo basis.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issue of service connection for a chronic right eye 
disorder is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


FINDINGS OF FACT

1.  In April 1979, the RO denied service connection for a 
right eye disorder.  The Veteran was informed in writing of 
the adverse decision and his appellate rights in May 1979.  
The Veteran did not submit a notice of disagreement with the 
decision.  

2.  The documentation submitted since the April 1979 rating 
decision is new and material and, when considered with 
previous evidence of record, raises a reasonable possibility 
of substantiating the Veteran's claim.  
CONCLUSION OF LAW

The April 1979 RO decision denying service connection for a 
right eye disorder is final.  New and material evidence 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for a right eye disorder has been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326(a), 20.1103 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the Veteran's application to reopen his claim of 
entitlement to service connection for a right eye disorder, 
the Board observes that the RO issued a VCAA notice to the 
Veteran in August 2004 which informed him of the evidence 
needed to support an application to reopen a claim of 
entitlement to service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
application.  The August 2004 VCAA notice was issued prior to 
the October 2005 rating decision from which the instant 
appeal arises.  

The VA has attempted to secure all relevant documentation to 
the extent possible.  The Veteran was afforded a hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
The hearing transcript is of record.  There remains no issue 
as to the substantial completeness of the Veteran's 
application.  All relevant facts have been developed to the 
extent possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  
Any duty imposed on the VA, including the duty to assist and 
to provide notification, has been met.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet.App. 1; 
(2006); Shinseki v. Sanders, 556 U.S. ___ (2009).  


II.  Application to Reopen

Generally, absent the filing of a notice of disagreement 
(NOD) within one year of the date of mailing of the 
notification of the initial review and determination of a 
veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 20.200, 
20.300, 20.1103 (2008).  

A.  Prior RO Decision

In April 1979, the RO denied service connection for a right 
eye disorder as the claimed disorder was not shown "by the 
evidence of record nor is there any evidence of these 
conditions during the presumptive period after discharge from 
service."  The Veteran was informed in writing of the 
adverse decision and his appellate rights in May 1979.  The 
Veteran did not submit a NOD with the decision.  

The evidence upon which the RO formulated its April 1979 
rating decision may be briefly summarized.  The Veteran's 
service treatment records make no reference to a chronic 
right eye disorder.  A January 1970 Army treatment record 
states that the Veteran was treated for a fever and other 
associated symptoms.  Impressions of pneumonia and 
"[ruleout] malaria [with history] of episodic fever" were 
advanced.  A March 1970 Army treatment record does reflect 
that he was treated for parasitic enterocolitis with an 
associated fever.  The Veteran's service personnel records 
indicate that he served with the Army in the Republic of 
Vietnam.  In his January 1979 Veteran's Application for 
Compensation or Pension (VA Form 21-526), the Veteran 
reported that he had sustained a head injury which affected 
his right eye in February 1970 while stationed in the 
Republic of Vietnam.  A February 1979 private treatment 
record notes that the Veteran exhibited a dilated and fixed 
right pupil at a September 1976 physical evaluation and no 
other eye abnormalities.  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2008) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the April 1979 RO decision 
denying service connection for a right eye disorder consists 
of photocopies of the Veteran's service treatment records; VA 
clinical documentation; the transcript of the May 2009 
hearing before the undersigned Veterans Law Judge sitting at 
the RO; and written statements from the Veteran.  An April 
2008 VA optometric evaluation states that the Veteran 
complained of dilated eyes and impaired visual acuity.  The 
Veteran reported that he had suffered from a right eye 
disorder since sustaining "some kind of fever while in 
Vietnam."  Assessments of bilateral tonic pupils and narrow 
angles were advanced.  The VA optometrist opined that "per 
p[atien]t time line back to fever treated during Vietnam, 
most likely by [history] related to viral/bacterial illness 
damaging the post-ganglionic fibers of the parasympathetic 
innervation."  

The April 2008 VA optometric evaluation constitutes new and 
material evidence in that it is of such significance that it 
raises a reasonable possibility of substantiating the 
Veteran's claim when considered with previous evidence of 
record.  As new and material evidence has been received, the 
Veteran's claim of entitlement to service connection for a 
right eye disorder is reopened.  


ORDER

The Veteran's application to reopen his claim of entitlement 
to service connection for a right eye disorder is granted.  


REMAND

In light of its reopening above, the Veteran's claim of 
entitlement to service connection for a chronic right eye 
disorder is to be determined following a de novo review of 
the entire record.  

At the May 2009 hearing before the undersigned Veterans Law 
Judge, the Veteran testified that he had been evaluated for 
right eye complaints at Memorial Hospital in Springfield, 
Illinois in 1972 or 1973.  Clinical documentation of the 
cited treatment is not of record.  The VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the Veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The Veteran has not been afforded a VA examination for 
compensation purposes to determine the nature and etiology of 
his chronic right eye disorder.  The VA's duty to assist 
includes, in appropriate cases, the duty to conduct a 
thorough and contemporaneous medical examination which is 
accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, this case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2008); and the Court's holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.  

2.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his chronic right eye 
disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
chronic right eye disorder had its onset 
during active service; is etiologically 
related to the Veteran's inservice 
parasitic enterocolitis and fevers, duty 
in the Republic of Vietnam, and/or active 
service in general; or otherwise 
originated during active service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
reflect that such a review was conducted.  

3.  Then adjudicate the Veteran's 
entitlement to service connection for a 
chronic right eye disorder on a de novo 
basis.  If the benefit sought on appeal 
remains denied, the Veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


